DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2022, has been entered.
 
Claims 1, 7, 11, 15, 21, 26-28 and 30-41 are pending in this office action and presented for examination. Claim 1 is newly amended and claims 30-41 are newly added by the response received November 18, 2022.

Information Disclosure Statement
Regarding the IDS received November 18, 2022, NPL reference 15 does not appear to be submitted, and NPL reference 14 appears to be cited with an incorrect number of pages.

Claim Objections
Claim 36 is objected to because of the following informalities.  Appropriate correction is required.
In claim 36, line 2, “not-take” should be “not-taken” for consistency with claim 35 and various portions of the specification. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such (newly added) claim limitation(s) is/are: “wakeup/select logic” in claim 39. (Note that the recited “execution unit…” and “control unit…” were previously noted as being interpreted under 35 U.S.C. 112(f); their specific structures are disclosed in [061] and Figure 2 (control unit 205, comprising scheduler 206 and store instruction data store 207) respectively.) 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 30 recites the limitation “at least one of the load/store identifiers is encoded in a respective one of memory access instructions” in lines 1-2. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., paragraph [0121], and Figure 5, 540) does not appear to provide support for just one load/store identifier of the load/store identifiers (or just any number of load/store identifiers that is more then zero but less than all load/store identifiers) (which are scenarios encompassed by the claim, in view of the “at least one” language) being encoded in a respective memory access instruction(s). (Note that claim 28, which does not use “at least one” language, is not subject to an analogous rejection.)

In claim 39, line 2, claim limitation “wakeup/select logic” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See Figure 2, wakeup/select logic 258). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-34, 36-39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation “the memory store instruction” in line 2. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of this office action, Examiner is interpreting this limitation as “the memory store instructions”.

Claim 34 recites the limitation “it” in line 2. However, it is indefinite as to what is being referred to by this limitation. For the purposes of this office action, Examiner is interpreting this limitation as “the respective load/store identifier”.

Claim 36 recites the limitation “executing a null instruction to balance a load/store identifier of a not-take one of the plurality of memory load and memory store instructions” in lines 1-3. However, it is indefinite as to what it means to “balance a load/store identifier” in the context of the limitation. 

Claim 37 recites the limitation “[t]he method of claim 11, wherein the executing the selected memory instruction is further predicated on a conditional value generated by another instruction” in lines 1-2. However, it is indefinite as to whether this claim implicitly requires the executing the selected memory instruction to be also predicated on something else, in view of the recited “further” language.

Claim 38 recites the limitation “[t]he method of claim 11, wherein the executing the selected memory instruction is further predicated on a complementary condition of another instruction” in lines 1-2. However, it is indefinite as to whether this claim implicitly requires the executing the selected memory instruction to be also predicated on something else, in view of the recited “further” language.

In claim 39, line 2, claim limitation “wakeup/select logic” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, corresponding structure is absent when the specification or drawings merely designate a “black box” to perform the function, and the instant disclosure appears to merely designate a “black box” to perform the function (See Figure 2, wakeup/select logic 258). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 41 recites the limitation “plurality of memory load instructions, memory store instructions, or memory load and memory store instructions” in lines 1-2. However, it is indefinite as to whether this limitation is the same as or different from “a plurality of memory load instructions, memory store instructions, or memory load and memory store instructions” as recited in claim 21, lines 3-5. If the same, antecedent basis language should be used for clarity.
Claim 41 recites the limitation “the plurality of memory load instructions, memory store instructions, or memory load and memory store instructions” in lines 3-4. However, it is indefinite as to whether the antecedent basis for this limitation is “a plurality of memory load instructions, memory store instructions, or memory load and memory store instructions” as recited in claim 21, lines 3-5, or “plurality of memory load instructions, memory store instructions, or memory load and memory store instructions” as recited in claim 41, lines 1-2. 

Allowable Subject Matter
Claims 1, 7, 11, 15, 21, 26-28, 31-32, 35, and 40 are allowed.
Claims 30, 33-34, 36-39, and 41 would be allowed if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph; and the claim objection set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter. See the Reasons for Allowance section (across pages 2-3) in the Notice of Allowance dated August 25, 2022. 

Response to Arguments
Applicant on page 7 argues: “The Applicant respectfully request the Examiner return an initialed Form-1449 indicating that the documents listed on the Information Disclosure Statement submitted herewith have been considered.”
In view of the aforementioned submitted Information Disclosure Statement, an initialed Form-1449 indicating that most documents listed on the Information Disclosure Statement have been considered has been included with the instant office action. However, NPL reference 15 does not appear to be submitted, and NPL reference 14 appears to be cited with an incorrect number of pages. 

Applicant on page 7 argues: “Claims 30-41 have been introduced and depend from one of allowed independent claims 1, 11, or 21, respectively. Thus, claims 30-41 are properly allowable as depending from an allowed independent claim, as well as for the novel and non-obvious combination of features recited by each respective claim.”
In view of the aforementioned allowed independent claims, the newly introduced claims are not subject to any prior art rejections. However, various newly introduced claims appear to contains various indefinite or written description issues — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182